Citation Nr: 0122482	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  99-17 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for 
service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1963 to May 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  A hearing before the undersigned was held at the 
RO in April 2001.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
by the Board in December 1985, essentially based on a finding 
that the hearing loss was unrelated to service.

2.  Evidence added to the record since the 1985 Board 
decision relates the veteran's hearing loss to noise exposure 
during service, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been presented since the 
December 1985 Board decision, and the claim for service 
connection for bilateral hearing loss may be reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§ 5100, 5102, 5103A and 5107) (West Supp. 2001).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to the duty to assist, 
and imposed on VA certain notification requirements.  Id.  
Because the veteran is not prejudiced by the decision below, 
the Board has determined that it is not necessary to refer 
the case to the RO for initial consideration of this claim in 
light of the VCAA. 

The final rule implementing the VCAA was published on August 
29, 2001.  The resulting regulation changes include 
modifications of the criteria regarding reopening claims by 
submission of new and material evidence.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claim of entitlement to service connection for bilateral 
hearing loss was filed prior to that date.  Therefore, the 
amended regulation does not apply.

The Board denied service connection for bilateral hearing 
loss in December 1985.  The Board found that although the 
evidence showed that the veteran had a bilateral 
sensorineural hearing loss, his service medical records did 
not show hearing loss in service or to a compensable degree 
within the 1 year presumptive period after service.  (And, by 
inference, that there was no nexus between the hearing loss 
and service.)  Therefore, service connection was not 
warranted.  The Board's 1985 decision is final and is not 
subject to revision on the same factual basis.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).

To now reopen the claim, the veteran must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id 

Evidence of record at the time of the December 1985 Board 
decision showed that the veteran had a hearing loss 
disability and had slightly elevated (30 decibels) puretone 
thresholds on examination for separation from service.  The 
Board found, in essence, that the veteran's hearing loss was 
not related to service.

Evidence submitted since the 1985 Board decision, includes 
private medical reports/letters from Braxton F. Cann, Jr., 
M.D., dated in December 1999 and April 2001.  In December 
1999, Dr. Cann indicated the veteran had a severe 
sensorineural loss bilaterally in the high frequencies and 
that the configuration of his hearing loss was similar to the 
configuration of a noise induced hearing loss.  The April 
2001 report/letter suggests that upon discharge from military 
service in 1965, the veteran had a mild sensorineural loss 
and that noise "exposure during [the veteran's] military 
career is the most contributing factor to his present hearing 
loss."

The reports/letters from Dr. Cann are new, as they were not 
previously considered.  They are material in that they relate 
noise exposure during service to the veteran's current 
bilateral hearing loss disability.  This evidence bears 
directly and substantially upon the specific matter under 
consideration, that is, whether the veteran's bilateral 
hearing loss was incurred in service.  It is of such 
significance that it must be considered to fairly decide the 
merits of the veteran's claim.  Accordingly, it is both new 
and material and the claim may be reopened.  


ORDER

The appeal to reopen a claim of service connection for 
bilateral hearing loss is granted.  


REMAND

Since the veteran's claim for service connection for 
bilateral hearing loss has been reopened, the Board must 
address the merits of the service connection claim.  The 
veteran contends that he currently has bilateral hearing loss 
as a result of his activities in service, specifically, 
qualifying with a 50-caliber machine gun.  

The duty to assist, as set forth in the VCAA, includes 
obtaining a medical opinion if the evidence shows the 
presence of a current disability, and indicates the 
disability may be associated with service.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  This duty was clarified in the 
implementing regulations which specify that a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service,...; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  66 
Fed. Reg. 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  

The record now contains evidence that relates the veteran's 
current bilateral hearing loss disability to his activities 
during service.  Consequently, further development is 
indicated.  To clarify whether the veteran's current 
bilateral hearing loss is indeed related to his activities 
during service.  
Regarding the claim of entitlement to service connection for 
a lung disability, the veteran asserts he has bronchitis and 
experiences wheezing, coughing, and difficulty breathing.  He 
states that during service (in 1965) he was informed that 
there was something wrong with his lungs and that he has had 
a problem with bronchitis ever since service.  

At the April 2001 Travel Board hearing, the veteran testified 
that he had X-rays taken in June or July following his 
discharge from service.  On follow-up questioning, he could 
not provide any further details to enable the RO to obtain 
reports of such X-rays.  

The Board also notes that the veteran has not been provided 
an examination with regard to his claim for service 
connection for a lung disability, nor has a medical opinion 
been obtained.  While the evidence of record does not fully 
satisfy the criteria (outlined above) which must be met to 
warrant a VA examination or opinion, the Board finds that 
they are met to a sufficient degree to warrant the scheduling 
of a VA examination/advisory opinion.  In this regard, the 
veteran has a current diagnosis of bronchitis.  Although 
service medical records do not contain evidence that a lung 
disability was manifested during service, the veteran has 
testified that he was told in service that he had a lung 
problem.  He is competent to report this.  Further, although 
the record does not contain evidence indicating his current 
pulmonary symptoms are associated with service, there is 
evidence of post-service treatment showing continuity of 
symptoms since service.

Finally, subsequent to the videoconference hearing, the 
veteran submitted directly to the Board a statement in 
support of his claim wherein he requested to be provided with 
a polygraph test in order to establish that a lung disability 
was manifested during service.  The Board has no reason to 
doubt the sincerity of the veteran's belief that some lung 
disability manifested during service.  However, a polygraph 
would only confirm the sincerity of his belief (which is not 
competent evidence).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should obtain the veteran's 
medical records from Braxton F. Cann, 
Jr., M.D.  The veteran should also be 
asked to identify all VA and non-VA 
health care providers of treatment for 
his lung disability.  Specifically, he 
should identify the facility where he had 
chest X-rays taken subsequent to his 
discharge from service.  He should also 
identify any providers of employment 
examinations.  The RO should obtain 
clinical records from all identified 
sources.

2.  The veteran should then be scheduled 
for a VA otolaryngologic examination, 
with audiometric studies, to determine 
the etiology of his hearing loss 
disability. His claims folder should be 
reviewed by the examiner in conjunction 
with the examination.  The veteran should 
be advised of the consequences of failing 
to report for a VA examination.  The 
examiner should provide an opinion, based 
on the examination and review of all 
evidence, as to whether it is likely, 
unlikely, or at least as likely as not 
that any hearing loss disability is 
related to service or any event (such as 
noise exposure) therein.  If any 
conclusion reached differs from that of 
Dr. Cann, an explanation to account for 
the difference should be provided.  In 
any case, the rationale for any opinions 
should be set forth in the examination 
report.

3.  The veteran should also be scheduled 
for a VA examination by a specialist in 
pulmonary disorders.  The veteran's 
claims folder should be reviewed by the 
examiner in conjunction with the 
examination.  If a chronic lung disorder 
is diagnosed, the examiner should provide 
an opinion, based on the examination and 
review of all evidence, as to whether it 
is likely, unlikely, or at least as 
likely as not that any lung disability is 
related to service or any event therein.  
The rationale for any opinion should be 
explained.  

4.  The RO should ensure that the 
foregoing development is completed.  The 
RO should also ensure that any further 
notification and development required by 
the VCAA is completed.  

5.  The RO should then review the 
veteran's claims.  If they remain denied, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
given the opportunity to respond.  The 
case should then be returned to the 
Board, if in order, for further appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 



